VOTING AND LOCK-UP AGREEMENT
 
This Voting and Lock-Up Agreement (this “Agreement”) is made as of August 18,
2008, by and between GCA II Acquisition Corp., a Delaware corporation (“Parent”)
and Barry L. Hodge, a principal stockholder of SecurLinx Holding Corp., a
Delaware corporation (the “Company”)(the “Company Principal Stockholder”).
 
WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
SecurLinx Acquisition Corp., a Delaware corporation and wholly-owned subsidiary
of Parent (“Merger Sub”) and the Company are entering into an Agreement and Plan
of Merger (the “Merger Agreement”), pursuant to which Merger Sub will be merged
with and into the Company, and the Company shall be the surviving corporation
following the merger (the “Merger”);
 
WHEREAS, as of the date hereof, the Company Principal Stockholder is a
Beneficial Owner (as defined below) of the Subject Shares (as defined
below); and
 
WHEREAS, in order to induce Parent to enter into the Merger Agreement, the
Company Principal Stockholder has agreed to enter into this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing premises and of the covenants
and agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties agree as follows:
 
1. Definitions.
 
(a) “Beneficially Own” or “Beneficial Owner” with respect to any securities
means having “beneficial ownership” as determined pursuant to Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
(b) “Company Capital Stock” means shares of common stock, par value $0.001 per
share, of the Company.
 
(c) “Company Options and Other Rights” means options, warrants and other rights
to acquire, directly or indirectly, shares of Company Capital Stock.
 
(d) “Expiration Date” means the earlier to occur of (i) the Effective Time (as
defined in the Merger Agreement) or (ii) the date on which the Merger Agreement
is terminated pursuant to its terms.
 
(e) “Subject Shares” means (i) all shares of Company Capital Stock Beneficially
Owned by the Company Principal Stockholder as of the date of this Agreement and
(ii) all additional shares of Company Capital Stock of which the Company
Principal Stockholder acquires Beneficial Ownership during the period from the
date of this Agreement through the Expiration Date.
 
2. Voting Agreement.
 
(a) The Company Principal Stockholder hereby reresents that it is an “accredited
investor” as such term is defined within Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”);
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Company Principal Stockholder hereby agrees that, prior to the
Expiration Date, at any meeting of the stockholders of the Company, however
called, and in any written action by consent of stockholders of the Company,
unless otherwise directed in writing by Parent, the Company Principal
Stockholder shall cause to be counted as present thereat for purposes of
establishing a quorum and, subject only to Parent’s compliance with applicable
securities laws, shall vote, or cause to be voted, any and all Subject
Shares Beneficially Owned by the Company Principal Stockholder as of the record
date of such meeting or written consent:
 
(i) “FOR” the execution and delivery by the Company of the Merger Agreement and
the adoption and approval of the Merger Agreement and the terms thereof, in
favor of each of the other actions contemplated by the Merger Agreement and in
favor of any action in furtherance of any of the foregoing;
 
(ii) “AGAINST” any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement; and
 
(iii) “AGAINST” the following actions (other than the Merger and the
transactions contemplated by the Merger Agreement): (A) any extraordinary
corporate transaction, such as a merger, consolidation or other business
combination involving the Company or any subsidiary of the Company; (B) any
sale, lease, sublease, license, sublicense or transfer of a material portion of
the rights or other assets of the Company or any subsidiary of the Company;
(C) any reorganization, recapitalization, dissolution or liquidation of the
Company or any subsidiary of the Company; (D) any change in the individuals who
serve as members of the board of directors of the Company; (E) any amendment to
the Company’s certificate of incorporation or bylaws; (F) any material change in
the capitalization of the Company or the Company’s corporate structure; and
(G) any other action which is intended, or could reasonably be expected, to
impede, interfere with, delay, postpone, discourage or adversely affect the
Merger or any of the other transactions contemplated by the Merger Agreement or
this Agreement.
 
(c) No provision contained in this Agreement shall prohibit the Company
Principal Stockholder from voting in his capacity as a director of the Company
in any manner whatsoever.
 
(d) Prior to the Expiration Date, the Company Principal Stockholder shall not
enter into any other agreement or understanding with any Person requiring him to
vote in his capacity as a stockholder or give instructions in any manner
inconsistent with clause “(i),” clause “(ii)” or clause “(iii)” of Section 2(b).
 
(e) The Company Principal Stockholder hereby waives and agrees not to exercise
any applicable “appraisal rights” under the Delaware General Corporation Law
with respect to the Subject Shares in connection with the Merger and the Merger
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3. Lock-up Agreement.
 
(a) In consideration of the issuance of common stock of Parent in exchange for
the Subject Shares (the “Parent Shares”) to the Company Principal Stockholder
pursuant to the terms of the Merger Agreement, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
notwithstanding any registration on the part of the Parent Shares under the
Securities Act, the Company Principal Stockholder agrees that, during the period
beginning from the Effective Time (as defined in the Merger Agreement) and
continuing until the date one (1) year thereafter (the “Release Date”), the
Company Principal Stockholder shall not (a) offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of any Parent Shares, or (b) engage directly or indirectly in any transaction
the likely result of which would involve a transaction prohibited by clause (a),
except in each case as permitted by Section 3(e) below. Following the Release
date, and regardless of whether any such shares are registered for resale or
not, the Company Principal Stockholder shall restrict all sales of Parent Shares
for one (1) additional year to an amount which, when taken together with all
sales by the Company Principal Stockholder of Parent Shares within the
then-preceding three months, shall not exceed the greater of:



 
(i)
one percent (1%) of the total Parent Shares then issued and outstanding as shown
by the most recent publicly filed report or statement published by the Parent;
or

 
(ii)
the average weekly reported volume of trading in Parent Shares on all national
securities exchanges and/or reported through the automated quotation system of a
registered securities association during the four calendar weeks preceding the
date of receipt of the order to execute the transaction by the broker or the
date of execution of the transaction directly with a market maker.

 
(b) The foregoing restriction is expressly agreed to preclude the Company
Principal Stockholder from engaging in any hedging or other transaction which is
designed to, or reasonably expected to lead to, or result in, a sale or
disposition of the Parent Shares even if such shares would be disposed of by
someone other than the Company Principal Stockholder. Such prohibited hedging or
other transactions would include without limitation any short sale or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to any of the Parent Shares or with respect to any
security that includes, relates to, or derives any significant part of its value
from the Parent Shares.
 
(c) The Company Principal Stockholder further represents and agrees that the
undersigned has not taken and will not take, directly or indirectly, any action
which is designed to or which has constituted or which might reasonably be
expected to cause or result in stabilization or manipulation of the price of any
security of Parent to facilitate the sale or resale of the Parent Shares, or
which has otherwise constituted or will constitute any prohibited bid for or
purchase of the Parent Shares or any related securities.
 
(d) The Company Principal Stockholder acknowledges and agrees that, pending the
Release Date, any additional Parent Shares acquired by such Stockholder upon
exercise of replacement stock options may not be sold or otherwise transferred
notwithstanding that a registration statement on Form S-8 or Form S-4 may be
effective with respect to the exercise of such options and the sale of Parent
Shares obtained thereby.


(e) Notwithstanding the foregoing restrictions on transfer, the Company
Principal Stockholder may transfer the Parent Shares (i) in an amount not to
exceed five percent (5%) of the total amount of Parent Shares received by the
Company Principal Stockholder pursuant to the Merger; provided however, that
such Parent Shares may not be transferred unless the Parent Shares are
registered under the Securities Act, or (ii) as transfers by will or intestacy,
or (iii) to any trust for the direct or indirect benefit of the Company
Principal Stockholder or his immediate family; provided however, that any such
transfer shall not involve a disposition for value. For purposes of this letter
agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) The Company Principal Stockholder now has, and, except as contemplated by
the preceding paragraph (e), at all times prior to the Release Date will have,
good and marketable title to the Parent Shares still owned by him, free and
clear of all liens, encumbrances, and claims whatsoever. The Company Principal
Stockholder agrees and consents to the entry of stop transfer instructions with
the Parent’s transfer agent and registrar against the transfer of the Parent
Shares except in compliance with the foregoing restrictions in Sections 3(a) and
(e) above. The Company Principal Stockholder understands that the restrictions
with respect to the Parent Shares set forth herein are in addition to any other
restrictions upon transfer that may arise pursuant to any other agreement to
which the Company Principal Stockholder is a party or under applicable
securities laws.
 
4. Representations and Warranties of Stockholder.  The Company Principal
Stockholder represents and warrants to Parent as follows:
 
(a) As of the date of this Agreement and at all times through the Expiration
Date:


(i) He is the Beneficial Owner (free and clear of any encumbrances or
restrictions) of the outstanding shares of Company Capital Stock set forth under
the heading “Shares of Company Capital Stock Beneficially Owned”, on the
signature page hereof;
 
(ii) He is the Beneficial Owner (free and clear of any encumbrances or
restrictions) of the outstanding Company Options and Other Rights set forth
under the heading “Company Options and Other Rights Beneficially Owned” on the
signature page hereof; and
 
(iii) He does not directly or indirectly Beneficially Own any shares of Company
Capital Stock or Company Options or Other Rights or other securities of the
Company, other than the shares of Company Capital Stock and Company Options and
Other Rights set forth on the signature page hereof.
 
(b) The Company Principal Stockholder has the legal capacity, power and
authority to enter into and perform all of its obligations under this Agreement.
This Agreement has been duly executed and delivered by the Company Principal
Stockholder, and upon its execution and delivery by Parent, will constitute a
legal, valid and binding obligation of the Company Principal Stockholder,
enforceable against him in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to creditors rights generally, and the
availability of injunctive relief and other equitable remedies.
 
(c) The execution, delivery and performance by the Company Principal Stockholder
of this Agreement will not (i) conflict with, require a consent, waiver or
approval under, or result in a breach of or default under, any of the terms of
any contract, commitment or other obligation (written or oral) to which such
Company Principal Stockholder is a party or by which any of his assets may be
bound.
 
(d) No filing with, and no permit, authorization, consent or approval of, any
state or federal public body or authority is necessary for the execution of this
Agreement by the Company Principal Stockholder and the consummation by Company
Principal Stockholder of the transactions contemplated hereby.


5. Covenants of Stockholder.  The Company Principal Stockholder covenants and
agrees for the benefit of Parent that, until the Expiration Date, he shall not:
 
 
4

--------------------------------------------------------------------------------

 
 
(a) sell, transfer, pledge, hypothecate, encumber, assign, tender or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, hypothecation,
encumbrance, assignment, tender or other disposition of, (i) any Subject Shares
or any interest therein, or (ii) any Company Options and Other Rights or any
interest therein; provided, however, that Stockholder may convert, exercise or
exchange Company Options and Other Rights into or for shares of Company Capital
Stock in which event such shares of Capital Stock shall become and be deemed
Subject Shares subject to all the terms and conditions of this Agreement;
 
(b) acquire any shares of the stock of Parent except pursuant to existing
Company Options and Other Rights or unless such shares shall become subject to
the terms of this Agreement;
 
(c) grant any powers of attorney or proxies or consents in respect of any of the
Subject Shares, deposit any of such Subject Shares into a voting trust, or enter
into a voting agreement with respect to any of such Subject Shares; or
 
(d) take any other action with respect to the Subject Shares that would in any
way restrict, limit or interfere with the performance of Company Principal
Stockholder’s obligations hereunder or the transactions contemplated hereby and
the Merger Agreement.
 
6. Adjustments; Additional Shares.  In the event (a) of any stock dividend,
stock split, merger, recapitalization, reclassification, combination, exchange
of shares or the like of the capital stock of the Company on, of or affecting
the Subject Shares, or (b) that Stockholder shall become the Beneficial Owner of
any additional shares of Company Capital Stock or other securities entitling the
holder thereof to vote or give consent with respect to the matters set forth in
Section 2(a), then the terms of this Agreement shall apply to the shares of
Company Capital Stock or other instruments or documents held by Stockholder
immediately following the effectiveness of the events described in clause (a) or
Stockholder becoming the Beneficial Owner thereof as described in clause (b), as
though, in either case, they were Subject Shares hereunder. The foregoing shall
apply (mutatis mutandis) to the Subject Shares and Section 3 of this Agreement.
 
7. Amendments and Waivers.  Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. To the maximum extent permitted by law, (a) no waiver that may be
given by a party shall be applicable except in the specific instance for which
it was given and (b) no notice to or demand on one party shall be deemed to be a
waiver of any obligation of such party or the right of the party giving such
notice or demand to take further action without notice or demand.
 
8. Assignment.  This Agreement may not be assigned by any party hereto without
the prior written consent of the other parties. Subject to the foregoing, all of
the terms and provisions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, heirs, personal
representatives, successors and assigns.
 
9. Entire Agreement.  This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto, set
forth the entire understanding of the parties with respect to the subject matter
hereof. Any and all previous agreements and understandings between or among the
parties regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
10. Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally; (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier; (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day; or
(d) on the fifth day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications, to be valid,
must be addressed as follows:
 
If to Parent, to:
 
GCA II Acquisition Corp. 
115 East 57th Street, Suite 1006
New York, New York 10022
Attn: Michael M. Membrado


Facsimile: 646-486-9771
 
With a required copy to:
 
M.M. Membrado, PLLC
115 East 57th Street, Suite 1006
New York, New York 10022
Attn: Michael M. Membrado


Facsimile: 646-486-9771
 
If to any of the Company Principal Stockholder:
 
SecurLinx Holding Corp.
150 Clay Street, Suite 440
Morgantown, WV 26501
Att: Barry L. Hodge, CEO


Fax: 304-292-2053
 
With a required copy to:
 
Steptoe & Johnson, PLLC
Chase Tower, Eighth Floor
P.O. Box 1588
Chareleston, WV 25326-1588
Att: Mike Stuart, Esq.


Fax: 304-353-8180
 
or to such other address or to the attention of such person or persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.
 
 
6

--------------------------------------------------------------------------------

 
 
11.  Captions.   All captions contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.
 
12.  Severability; Enforcement.  Any provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
13.  Specific Performance.  The Company Principal Stockholder acknowledges that
the agreements contained in this Agreement are an integral part of the
transactions contemplated by the Merger Agreement, and that, without these
agreements, Parent would not enter into the Merger Agreement, and acknowledges
that damages would be an inadequate remedy for any breach by the Company
Principal Stockholder of the provisions of this Agreement. Accordingly, the
Company Principal Stockholder agrees that his obligations hereunder shall be
specifically enforceable and he shall not take any action to impede the other
from seeking to enforce such right of specific performance.
 
14.  Consent to Jurisdiction.  Each party irrevocably submits to the exclusive
jurisdiction of (a) New York County, New York, and (b) the United States
District Court for the Southern District of New York, for the purposes of any
action, suit or proceeding arising out of this Agreement or any transaction
contemplated hereby. Each party agrees to commence any such action, suit or
proceeding either in the United States District Court for the Southern District
of New York or if such action, suit or proceeding may not be brought in such
court for jurisdictional reasons, in the Supreme Court sitting in New York
County (including its Appellate Division). Each party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction in this Section 15. Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (i) the United States District Court for the Southern
District of New York, or (ii) the Supreme Court sitting in New York County
(including its Appellate Division), and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
15.  Governing Law.  This Agreement shall be governed by and interpreted and
enforced in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflict of laws rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York,
except to the extent that the voting of the Subject Shares is subject to the
corporate law of the State of Delaware.
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
all as of the day and year first above written.
 
GCA II ACQUISITION CORP.
 
By: __________________________________
Name: Michael M. Membrado
Title:   President and Chief Executive Officer
 
COMPANY PRINCIPAL STOCKHOLDER: 
 
________________________________________
                          Barry L. Hodge


Shares of Company Common Stock Beneficially Owned: __________________
 
Company Options and Other Rights Beneficially Owned: __________________
 
 
8

--------------------------------------------------------------------------------

 
 